Case 2:18-CV-01890-.]FB-ARL Document 40 Filed 04/24/19 Page 1 of 1 Page|D #: 563

.N C*EEL,%<'%D
'~. FFICE
U.S. D|STR|CT COURT E.D.N.Y.

dr APR 24 2019 ~,a»

Honorable Justice Joseph E Bianco
United States District Judge

United States Distn'ct Court LONG |SLAND OFF|CE
Eastem District of New York

100 Federal P|aza

Central ls|ip, New York 11722

Re Docket No: 18 g 01890 |JFB||ARL| SW, CW, NW vs Garden C°gy School District et al...

P|s be advised the contact details for Sw and O*W_are as follows.

S“ W* 516- 260 9991. steve wende@(ahoo.com
CM W“ 646 283-7497. colleen connaughton@(ahoo.oom

Mai|ing address is

82 Roosevett Street
Garden City

New ¥ork

1 1530.

 

RECE|VED
APR 211 2019
sum PRo se oFFlcE

